DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the applicant’s arguments dated 01/15/2021. Claim 1 is amended. Claims 4 and 8 are cancelled.

Response to Amendment
Applicant’s arguments, see pages 1-7, filed on 01/15/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heston et. al. (US 20150084222) in view of Fischer (US 20150263208).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3, 5-7 and 11,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heston et. al. (US 20150084222) in view of Fisher et. al. (US 20150263208).

Regarding Claim 1, Heston discloses a method of forming a three-dimensional (3D) article, said method comprising ([0017]): I) printing a first heat-curable silicone composition with a 3D printer to form a layer ([0024], Claim  8),II) heating the layer to form an at least partially cured layer (Figure 2, [0031], heating element-35); III) printing a second heat-curable silicone composition on the at least partially cured layer with the 3D printer to form a subsequent layer ([0021], [0024], [0031] Claim 8),  IV) heating the subsequent layer to form an at least partially cured subsequent layer (Figure 2, [0031], heating element-35); and, V) optionally, repeating steps III) and IV) with independently selected heat-curable silicone composition(s) for any additional layer(s) to form the 3D article ([0031]); wherein the first and second heat-curable silicone compositions are the same as or different from one another ([0024], the filament could be formed of different materials), wherein the first and second heat-curable silicone compositions are not cured via irradiation (Figure 2, [0021], heating element-35); wherein the first heat-curable silicone composition is not heated during printing in I); wherein the second heat-curable silicone composition is not heated during printing in III ([0018], [0021], The filament is not heated as it’s driven through the path to the nozzle, and the heating element heats the filament at the nozzle, as also disclosed in application’s disclosure that the nozzle is heated to partially cure the layer ([0047], specification).
Further regarding the limitation of Claim 1, Heston specifically does not disclose the specific types of silicone compositions. In  the same field of endeavor pertaining to the art of manufacturing optical element using silicone composition, Fisher discloses the various types of curing silicones like condensation-curable silicone compositions, hydrosilylation-curable silicone compositions, free radical-curable silicone compositions, and dual-cure silicone compositions are known alternatives [0021] so it would have been within the skill of one of ordinary skill in the art to substitute one of the listed types of silicones for the silicone ink of Heston in situations where a heat source was being used as the curing means instead of the UV spot or the irradiation spot.
It would be obvious for one ordinary skilled in the art to modify the silicone composition of Heston with that of Fischer for the purpose of desired article for hands-on needs.
Regarding Claim 3, Heston discloses wherein the first and second heat-curable silicone compositions are the same (Claim 8, filament material is silicone,[0031], multiple layers are built with same material).
Regarding Claim 5, Fisher discloses that hydrosilation curable silicone includes an organopolysiloxane having an average of at least two silicon-bonded alkenyl groups or silicon-bonded hydrogen atoms per molecule; an organosilicon compound having an average of at least two silicon-bonded hydrogen atoms or silicon- bonded alkenyl groups per molecule capable of reacting with the silicon-bonded alkenyl groups or silicon-bonded hydrogen atoms in the organopolysiloxane ; and a hydrosilylation catalyst ([0022]).
It would be obvious for one ordinary skilled in the art to modify the silicone composition of Heston with that of Fischer for the purpose of desired article for hands-on needs.
Regarding Claim 6, Fischer discloses that heat curing silicone material includes a polyorganosiloxane having an average of at least two silicon-bonded hydrogen atoms, hydroxy groups, or hydrolysable groups per molecule ; a condensation catalyst ([0023]); and further limitation regarding the condensation-curable silicone composition is a multipart composition wherein component (A) is in a first part, component B’ is in a second part separate from the first part, and component (C') is m the second part and/or in a third part separate from the first and second parts is claimed optionally by the applicant in addition to the above limitation and is not considered to be required.
It would be obvious for one ordinary skilled in the art to modify the silicone composition of Heston with that of Fischer for the purpose of desired article for hands-on needs.

Regarding Claim 7, Fischer, a free radical-curable silicone composition comprising an organopolysiloxane having an average of at least, two silicon-bonded unsaturated groups and (C") an organic peroxide ([0025]).
It would be obvious for one ordinary skilled in the art to modify the silicone composition of Heston with that of Fischer for the purpose of desired article for hands-on needs.
Regarding Claim 11, Heston discloses wherein the 3D printer is selected from a fused filament fabrication printer ([0002], [0017]).
Regarding Claim 14, Heston discloses that filament used is silicone which have a predetermined viscosity. Heston teaches or otherwise renders obvious that the printing material of the instant claim is silicone, so it is deemed to inherently have the same and they would have similar shear thinning properties. The prima facie case can be rebutted by-evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products, in re Best, 195 USPQ430, 433 (CCPA 1977). All the method steps of forming the three dimensional article by heat curing silicone by Heston , thus the product produced would have similar characteristic/functional properties.
Regarding Claim 15, Heston and Fisher render obvious a 3D article formed in accordance with the method of claim 1 (Heston: [0007]; see rejection of claim 1 above.).
Claims 2, 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Heston et. al. (US 20150084222) in view of Fisher et. al. (US 20150263208) as applied above in Claim 1 further in view of Van De Brie et. al.(US 20160003977).

Regarding Claim 2, Heston and Fischer discloses all the limitations of Claim 1, except that. In the same field of endeavor pertaining to the art of manufacturing optical elemnts using silicone composition, Van De Brie discloses wherein steps II) and IV) are independently selected from (i) conductive heating via a substrate on which the layer is printed ([0014], Claim 14); (ii) heating the particular heat-curable silicone composition via the 3D printer or a component ([0014]).
Regarding claim 12, Heston discloses that the heat is applied at the nozzle but did not specifically disclose it’s used to partially cure the silicone material. In the same field of endeavor pertaining to the art Van De Vrie disclosed heat is applied to the material during printing step ([0010]).
It would be obvious for one ordinary skilled in the art to note that that the partially cured material would retain the shape when taken outside the build area so that the part is stable for the purpose of further processing or use. 
Regarding Claim 13, Heston discloses that heat is applied at the nozzle but did not specifically discloses that the temperature carried out is 3000C for curing the material.   In the same field of endeavor pertaining to the art Van De Vrie disclosed heat is applied to the material during curing (abstract, [0010]) .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heston et. al. (US 20150084222) and Fisher et. al. (US 20150263208) in view of Biskop et. al. (US 20180085993).
Regarding claim 9, Heston discloses that heat curing silicone material is applied for three dimensional article but fails to teach the two different silicone materials are used for printing. In the same field of endeavor pertaining to the art of heat curing silicone, Biskop discloses two different silicone materials ([0012]).    It would be obvious at the time of applicant's invention was made to modify the teaching of Heston with that of the teaching of two different silicone material by Biskop for the purpose of building desired three dimensional article.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heston et. al. (US 20150084222) and Fisher et. al. (US 20150263208) in view of Biskop et. al. (US 20180085993) and in further view of Pires et. al. (US 20130056494).
Regarding claim 10, Heston discloses that heat curing silicone material is applied for three dimensional article but fails to teach the two different silicone materials are used for printing. In the same field of endeavor pertaining to the art of heat curing silicone, Biskop discloses two different silicone materials ([0012]).
 It would be obvious at the time of applicant's invention was made to modify the teaching of Heston and Fischer with that of the teaching of two different silicone material by Biskop for the purpose of building desired three dimensional article.
Heston/Fisher/Biskop disclose that the different heat curing silicone material is applied for three dimensional article and two materials are mixed together before or during printing but fails to explicitly disclose are mixed in a dual dispense printing nozzle ([0010]).
It. would be obvious at the time of applicant's invention was made to combine Heston /Fisher/Biskop with that of Pires for the purpose of mixing of products in adjustable quantities or at least two products in a user-defined ratio ([0010], Pires).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEBJANI ROY/Examiner, Art Unit 1741                      

/MARC C HOWELL/Primary Examiner, Art Unit 1774